 CITY ELECTRIC443City Electric, Inc. and International Brotherhood ofElectrical Workers, Local Union Number 1317.Case 15-CA-7795April 14, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn October 19, 1981, Administrative Law JudgeWiffiam N. Cates issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings,' andconclusions as modified and to adopt the recom-mended Order as modified.The facts are set out more fully in the judge'sdecision. Briefly, the judge found that on February28, 1977, the Respondent, an electrical contractor,signed a Letter of Assent-A, which authorized theLaurel Division, Central Mississippi Chapter of theNational Electrical Contractors Association(NECA) to act as its collective-bargaining repre-sentative with regard to the then current insideagreement between NECA and the Union. Suchauthorization continued in effect unless terminatedby the Respondent at least 150 days prior to thecontract's then current anniversary date. The effec-tive date of the agreement was June 1, 1976, toJune 1, 1977. On May 31, 1977, NECA and theUnion executed a collective-bargaining agreementeffective from June 1, 1977, to June 1, 1979, and onMay 31, 1979, NECA and the Union executed anagreement effective from June 1, 1979, to June 1,1980. It is undisputed that the Respondent was aparty to the 1977-1979 and 1979-1980 agreements,notwithstanding the fact that as of March 1, 1979,the Respondent had been removed from the mem-bership rolls of NECA for nonpayment of dues.In April and May 1980, NECA and the Unionheld bargaining sessions for a new collective-bar-gaining agreement. One of the negotiators forNECA was Dewey D. Blackledge, the Respond-ent's secretary-treasurer and 50-percent owner. OnMay 12, 1980, NECA and the Union held an inter-The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWell Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3c1 Cir. 1951).We have carefully examined the record and fmd no basis for reversingthe findings.288 NLRB No. 48im committee meeting for the purpose of attempt-ing to settle unresolved issues between the partiesat the local level with the help of International rep-resentatives from both the Union and NECA.Dewey Blackledge was present on behalf ofNECA at the interim committee meeting. The rec-ommendations of the interim committee meetingwere then sent to the Council on Industrial Rela-tions (Council), which conducted a hearing. Theparties had agreed that the decision of the Councilwas to be final and binding, thus constituting a col-lective-bargaining agreement between the parties.NECA Chapter Manager Tatum received the ad-vance copy of the Council's decision on June 2,1980, and he telephonically notified the contractorson whose behalf _NECA had negotiated, includingDewey Blackledge of the Respondent. The officialdecision of the Council was received by NECA onJune 16, 1980.Approximately 2 weeks after NECA receivedthe Council's official decision, the Union filed agrievance against the Respondent for allegedlyworking employees who had not been referred pur-,suant to the referral provision of the collective-bar-'gaining  agreement. Tatum testified that at a meet-ing on June 30, 1980, B. L. Blackledge, the Re-spondent's president, told Tatum that the Respond-ent was going nonunion. Tatum replied that theRespondent was bound by the contract that hadbeen negotiated for it. B. L. Blackledge respondedthat the Respondent was going nonunion and, ifthe Respondent could not make it as a nonunioncontractor within 6 months, it would again becomea union contractor. The Union's International rep-resentative then stated that the Respondent wasstill a union contractor and that it was bound bythe letter of assent it had signed. B. L. Blackledgestated that he had notified the Union in writingthat he was no longer bound by the the workingagreement or the letter of assent.2 B. L. Black-ledge also stated that the Respondent's employeeshad quit their work. The Union's International rep-resentative responded that he did not know any-thing about that and he considered the individualsstill to be employees of the Respondent.About June 24, 1980, B. L. Blackledge informedBailey, the Union's business manager and financialsecretary, that the Respondent was going non-union. Bailey testified that prior to that time theUnion had never received any written notificationfrom the Respondent that it wished to terminate itsagreement with the Union.'Tatum testified that he had never, prior to the June 30, 1980 meeting,seen the letter B. L. Blackledge claimed to have sent to the Union noti-fying the Union that the Respondent was no longer bound by the work-ing agreement or letter of assent. 444DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPresent at the above conversation betweenBlackledge and Bailey were employees BennySugges, J. J. Eddy, Ralph M. Walker, and R. C.Bailey. After Blackledge stated that the Respond-ent was going nonunion, Bailey said to these fouremployees: "Boys, you all heard the man andyou're grown and you can do what you like."Each of the employees decided at that time thatthey could no longer work for the Respondent be-cause it was going nonunion.The judge found that the Union was the exclu-sive representative under Section 9(a) of the Act ofall the employees in the multiemployer bargainingunit, and that the Respondent did not effectuate atimely withdrawal from multiemployer bargainingprior to the 1980-1981 collective-bargaining agree-ment. Accordingly, the judge found that the Re-spondent's failure on and after June 24, 1980, toabide by and execute the 1980-1981 collective-bar-gaining agreement negotiated by NECA and theUnion violated Section 8(a)(5) and (1) of the Act.The judge also found that the Respondent violatedSection 8(a)(5) and (1) by withdrawing recognitionfrom the Union on June 24, 1980. The judge fur-ther found that the Respondent had failed to provethat the collective-bargaining agreement was an8(1) contract, noting that the fact that the Respond-ent was in the building and construction industry,standing alone, is insufficient to prove the existenceof an 8(f) contract. Finally, the judge found thatthe Respondent violated Section 8(a)(3) and (1) byconstructively discharging employees Sugges,Eddy, Walker, and R. C. Bailey on June 24, 1980,when it effectively conditioned their continued em-ployment with the Respondent on abandoning theirright to bargain collectively through the Union.In John Deklewa & Sons, 282 NLRB 1375 (1987),the Board overruled R. J. Smith Construction Co.,191 NLRB 693 (1971), enf. denied sub nom. Oper-ating Engineers Local 150 v. NLRB, 480 F.2d 1186(D.C. Cir. 1973), abandoned the conversion doc-trine, and modified unit scope rules in Section 8(1)cases. As set forth more fully in Deklewa, 1377-1378, the Board decided to apply the followingprinciples in 8(f) cases:(1) a collective-bargaining agreement permit-ted by Section 8(1) shall be enforceablethrough the mechanisms of Section 8(a)(5) andSection 8(b)(3); (2) such agreement will notbar the processing of valid petitions filed pur-suant to Section 9(c) and Section 9(e); (3) inprocessing such petitions, the appropriate unitnormally will be the single employer's employ-ees covered by the agreement; and (4) uponthe expiration of such agreements, the signato-ry union, will enjoy no presumption of majori-ty status, and either party may repudiate the8(1) bargaining relationship.The Board also noted, at footnote 41 of Deklewa,that it will require the party asserting the existenceof a 9(a) relationship to prove it.Under Deklewa, we find that the General Coun-sel, while asserting that the Respondent is bound torecognize the Union under Section 9(a), has failedto establish that the relationship between the Re-spondent and the Union is anything other than arelationship governed by Section 8(1) of the Act.Thus, as the evidence shows that the Respondent isengaged in the construction industry and that it en-tered into its contractual relationship with theUnion at a time when the Union's majority statushad not been established, we find that the relation-ship between the Respondent and the Union is gov-erned by Section 8(1) of the Act.3Further, applying Deklewa, we agree with thejudge's conclusion that the Respondent violatedSection 8(a)(5) and (1) about June 24, 1980, when itrefused to abide by and execute the 1980-1981 col-lective-bargaining agreement negotiated for it byNECA. The Respondent voluntarily entered intoan 8(1) relationship with the Union. By the Letterof Assent-A it signed in 1977, the Respondent au-thorized NECA to represent it in collective bar-gaining and agreed to be bound by the then currentbargaining agreement. Further, the Respondent'sauthorization to NECA did not terminate at theend of the then current agreement, but bound it tosuccessive agreements as wel1.4 This authorizationcontinued unless the Respondent subsequently tooksome action effectively withdrawing the multiem-ployer group's authority to bargain on the Re-spondent's behalf. As the judge properly found, nonotice of withdrawal of such bargaining authorityhad been given at the time the 1980-1981 contractwas negotiated and executed by NECA and theUnion. Under the Deklewa principles, the 1980-1981 agreement was "binding, enforceable, and notsubject to unilateral repudiation by the Respond-ent."5Accordingly, the Respondent violated Section8(a)(5) and (1) when it refused to abide by and exe-cute the 1980-1981 agreement. We note, however,that under Deklewa the Union enjoyed no presump-tion of majority status following the expiration of3 In Deklewa, the Board rejected the so-called merger doctrine's appli-cation in 8(8) cases and held that the appropriate unit for representationelections will normally be the smgle employer's employees covered by an8(1) agreement. Deklewa, supra at 1377-1378. Accordingly, underDeklewa, we find that the appropriate mut here is that hmited to the Re-spondent's employees, and we do not rely on the judge's unit findings tothe extent they exceed the single employer unit.4 See McCormick Electncal Construction, 240 NLRB 418, 424 (1979).5 Deklewa, supra, 1389. CITY ELECTRIC445the 1980-1981 contract, and therefore the Respond-ent was free to repudiate the contract at that time.6Thus, we find that the Respondent violated Section8(a)(5) and (1) by refusing to abide by and executethe 1980-1981 contract during the contract termand we shall limit the make-whole remedy accord-ingly.7 In addition, we adopt the judge's findingthat the Respondent violated Section 8(a)(3) and(1) by constructively discharging employeesSugges, Eddy, Walker, and R. C. Bailey aboutJune 24, 1980.CONCLUSIONS OF LAW1.The Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.The Charging Party is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All apprentice electricians and journeymenelectricians employed by City Electric, Inc., ex-cluding all other employees, guards, and supervi-sors as defined in the Act, constitute an appropriateunit of the Respondent's employees for the purposeof collective bargaining under the Act.4.By repudiating its 1980-1981 collective-bar-gaining agreement with the Union and withdraw-ing recognition from the Union during the term ofthe collective-bargaining agreement, the Respond-ent has engaged in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.5.By constructively discharging about June 24,1980, Benny Sugges, J. J. Eddy, Ralph M. Walker,and R. C. Bailey, the Respondent has engaged inunfair labor practices within the meaning of Sec-tion 8(a)(3) and (1) of the Act,6.The unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of theAct.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and take certain affirmativeaction designed to effectuate the policies of theAct. We shall order the Respondent to make its6 Deklewa, supra, 13877 The judge also found that the Respondent violated Sec 8(a)(5) and(1) by unlawfully withdrawing recognition from the Union. We adopt thejudge's finding of such a violation, but, as the remedy is limited to theterm of the 1980-1981 contract, we do not adopt the judge's recommend-ed remedy and Order that the Respondent recognize and bargain withthe Union8 In view of the evidence, and the Respondent's admission, that theRespondent satisfies the Board's discretionary jurisdictional standards,Member Johansen fmds it unnecessary to pass on the judge's finding thatall members of a multiemployer association who participate in, or arebound by, group negotiations constitute a single employer for jurisdic-tional, purposes.employees whole, as prescribed in Ogle ProtectionService, 183 NLRB 682 (1970), for any losses theymay have suffered as a result of the Respondent'sfailure to adhere to the June 1, 1980-August 31,1981 contract, with interest as computed in themanner prescribed in New Horizons for the Retard-ed.9In accordance with Deklewa, supra, this make-whole remedy does not extend beyond the expira-tion date of the June 1, 1980-August 31, 1981 con-tract. The question of whether interest must bepaid on trust fund contributions shall be left to thecompliance stage of the proceeding. MerryweatherOptical Co., 240 NLRB 1213 (1979).The Respondent, having violated Section 8(a)(3)and (1) of the Act by constructively dischargingemployees Benny Sugges, J. J. Eddy, Ralph M.Walker, and R. C. Bailey, must offer them rein-statement and make them whole for any loss ofearnings and other benefits, as prescribed in F. WWoolworth Co., 90 NLRB 289 (1950),1° plus inter-est as computed in New Horizons for the Retarded,supra.11ORDERThe National Labor Relations Board orders thatthe Respondent, City Electric, Inc., Laurel, Missis-sippi, its officers, agents, successors, and assigns,shall1. Cease and desist from(a)Withdrawing recognition during the term ofa collective-bargaining agreement from Internation-al Brotherhood of Electrical Workers, Local UnionNumber 1317, as the exclusive collective-bargain-ing representative of the Respondent's employeescovered by the agreement.(b)Refusing to adhere to the collective-bargain-ing agreement between NECA and Local Union9 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U S.C. † 6621 Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendment to 26 U.S C † 6621) shall be computed in accordance withFlorida Steel Corp., 231 NLRB 651 (1977).10 We emphasize that the Woolworth backpay formula subsumes theprescnptions of Ogle, supra, and therefore the four above-named discri-minatees' gross backpay shall be based on the earnings they would havereceived under the 1980-1981 contract during that time period."We note that any issues concerning the duration of the backpay andreinstatement remedy, including whether employees would be transferredor reassigned to other jobsites, can be litigated at the compliance stage ofthe proceeding See Dean General Contractors, 285 NLRB 573 (1987).Whether there are any individuals, other than those mentioned above,entitled to be made whole because they were denied an opportunity towork because of the Respondent's unlawful failure to continue using acontractual hiring hall is best left to the compliance stage of this proceed-ing See, e.g., Southwestern Steel & Supply, 276 NLRB 1569 fn 1 (1985),and Wayne Electric, 226 NLRB 409 (1976). 446DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNumber 1317 dated June 1, 1980, to August 31,1981, during its term.(c)Unlawfully terminating employees or other-wise unlawfully discriminating in regard to em-ployees' wages, terms, and conditions of employ-ment.(d)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make whole its employees, in the manner set,forth in the remedy, for any losses they may havesuffered as a result of the Respondent's failure toadhere to the contract which was effective fromJune 1, 1980, to August 31, 1981.(b)Offer Benny Sugges, J. J. Eddy, Ralph M.Walker, and R. C. Bailey immediate and full rein-statement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and make qthem whole for any loss of earnings and other ben-z,efits suffered as a result of the discriminationagainst them, in the manner set forth in the remedysection of the decision.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Post at its facility in Laurel, Mississippi,copies of the attached notice marked "Appen-dix.,,i2 Copies of the notice, on forms provided bythe Regional Director for Region 15, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(e)Sign and return to the Regional Director suf-ficient copies of the attached notice marked "Ap-pendix" for posting by International Brotherhoodof Electrical Workers, Local Union Number 1317," If this Order is enforced by a Judgment of a United States court ofappeals, the words m the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcmg an Order of the NationalLabor Relations Board."if willing, in conspicuous places where notices toemployees and members are customarily posted.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT, during the term of a collective-bargaining agreement, repudiate that agreementand withdraw recognition from InternationalBrotherhood of Electrical Workers, Local UnionNumber 1317, as the exclusive collective-bargain-ing representative of our employees covered by theagreement.WE WILL NOT refuse to adhere to our 1980-1981collective-bargaining agreement with the Unionuntil the August 31, 1981 expiration date.WE WILL NOT unlawfully terminate employeesor otherwise unlawfully discriminate with regardto their wages and terms and conditions of employ-ment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make our employees whole, with inter-est, for any losses they may have suffered as aresult of our failure to adhere to the 1980-1981contract with the Union until it expired on August31, 1981.WE WILL offer Benny Sugges, J. J. Eddy, RalphM. Walker, and R. C. Bailey immediate and fullreinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or anyother rights or privileges previously enjoyed andWE WILL make them whole for any loss of earn-ings and other benefits resulting from their dis-charge, less any net interim earnings, plus interest.CITY ELECTRIC, INC.Nathan L. Kaitz, Esq., for the General Counsel.William E. Hester III, Esq. (Kullman, Lang, Inman andBee), of New Orleans, Louisiana, for the Respondent.Marion G. Warren, Business Manager, of Laurel, Missis-sippi, for the Charging Party. CITY ELECTRIC447DECISIONSTATEMENT OF THE CASEWILLIAM N. CATES, Administrative Law Judge. Thiscase was tried at Laurel, Mississippi, on May 18 and 19,1981. The charge was filed by International Brotherhoodof Electrical Workers, Local Union Number 1317(Union), on July 23, 1980. The charge thereafter wasamended on September 8, 1980, and a complaint andnotice of hearing was issued by the Acting Regional Di-rector of Region 15 of the National Labor RelationsBoard (Board), on September 8, 1980. The primary issuesare whether City Electric, Inc. (Respondent), on orabout /line 24, 1980, violated Section 8(0(5) of the Na-tional Labor Relations Act (Act), by refusing to recog-nize and bargain with the Union by unilaterally with-drawing from an existing bargaining agreement andthereby refusing to honor, implement, abide by, and exe-cute the agreement negotiated by the Central MississippiChapter (Laurel Division) of the National ElectricalContractors Association, Inc. (Association) and theUnion, and further whether Respondent violated Section8(a)(3) and (1) of the Act by constructively dischargingcertain of its employees because of their membership inand activities on behalf of the Union and because of Re-spondent's unilateral alteration of their terms and condi-tions of employment. The issues in this matter werejoined by Respondent's answer of September 22, 1980.All parties were afforded full opportunity to be heard,to call, examine, and cross-examine witnessess, to filebriefs, and to submit proposed findings of fact and con-clusions of law.On the entire record made in this proceeding, includ-ing my observation of each witness who testified, andafter due consideration of briefs filed by counsel or theRespondent and counsel for the General Counsel, I makethe followingFINDINGS OF FACTI. JURISDICTIONRespondent is a Mississippi corporation with its princi-pal office and place of business located in Laurel, Missis-sippi, where it is engaged in the electrical contractingbusiness. During the 12-month period preceding the issu-ance of the complaint and notice of hearing the Re-spondent, in the course and conduct of its business oper-ations, purchased and received goods and materialvalued in excess of $50,000 from suppliers located in theState of Mississippi who, in turn, received goods and ma-terials directly from points located outside the State ofMississippi. Further, Respondent, in the course and con-duct of its business operations, performed services valuedin excess of $50,000 for customers in the State of Missis-sippi who purchased and received goods and materials,valued in excess of $50,000 directly from points locatedoutside the State of Mississippi. The Respondent'sanswer admits, and I find, that it is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.The Association is a Mississippi corporation with itsprincipal office and place of business located in Jackson,Mississippi, where it is and has been at all times materialhere an association of employers in the electrical con-tracting business in and around the Laurel, Mississippiarea. The Association exists and has existed at all timesmaterial for the purposes, in part, of negotiating and exe-cuting collective-bargaining agreements with variouslabor organizations, including the Union, on behalf of itsmember-employers. The Respondent admits that itbecame a member of the Association on February 22,1977, and as such authorized the Association to engagein collective bargaining on its behalf with the Union (aswill be discussed in detail infra).' The evidence estab-lished that Respondent was a member of the Associationat least until March 1, 1979, when it was removed frommembership for nonpayment of dues.Purdum Electric Co. was a member of the Associationfrom February 1977 until at least July 22, 1980.2 PurdumElectric Co., an electrical contracting concern, pur-chased and received goods and materials valued in excessof $50,000 directly from points located outside the Stateof Mississippi during both the 1979 and 1980 calendaryears. Respondent and Purdum Electric Co. both meetestablished Board jurisdictional standards; therefore, theAssociation would be subject to the Board's jurisdictioninasmuch as the Board will assert jurisdiction over em-ployer associations through one or more of the associa-tion's member-employers. All members of a multiemploy-er association who participate in, or are bound by, groupnegotiations constitute a single employer for jurisdiction-al purposes. I, therefore, conclude and find that, at alltimes material, the Association is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.H. LABOR ORGANIZATION INVOLVEDThe complaint alleges, the Respondent admits, and Ifmd that the Union is a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundMeredith W. Tatum, chapter manager for the CentralMississippi Chapter, National Electrical Contractors As-sociation, credibly testified regarding the history, func-tion, and operations of the Central Mississippi Chapterand the Laurel Division of the National Electrical Con-tractors Association, Inc. The Central Mississippi Chap-ter of the National Electrical Contractors Association iscomposed of three divisions: the Meridian Division, theJackson Division, and the Laurel Division. The LaurelDivision was formed in 1977 with three original mem-bers: Purdum Electric, Stevens Electric, and the Re-spondent. According to Tatum, the Central MississippiChapter of the National Electrical Contractors Associa-tion represents electrical contraction in the constructionThe Respondent, however, denied that it authorized the Associationto engage in collective bargaining on its behalf at all times material.2 Based on the credited testimony of Earl Purdum, president ofPurdum Electric, Laurel, Mississippi 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbusiness in all but 28 counties in the State of Mississippi.The Association does labor contract negotiations andtrade promotions for the industry.The Respondent made application for membership inthe Association on February 16, 1977. The applicationfor membership was signed for Respondent by DeweyD. Blackledge.3 Respondent's application indicated thatit had been in the electrical contracting business for 28years and, at the time of the application, it was a party toa labor agreement with the International Brotherhood ofElectrical Workers. The Respondent was accepted as amember of the Association, in writing, on March 17,1977, with an effective date of March 1, 1977. Dewey D.Blackledge was indicated as the accredited representativeof Respondent to the Association.On February 28, 1977, Dewey D. Blackledge, onbehalf of Respondent, signed a "Letter of Assent-A,','which was approved by the International president ofthe Union on April 12, 1977. The Letter of Assent statedin pertinent part:In signing this letter of assent, the undersigned firmdoes hereby authorize Laurel Division, Central Mis-sissippi Chapter N.E.C.A. as its collective bargain-ing representative for all matters contained in orpertaining to the current approved Inside Workinglabor agreement between the Laurel Division, Cen-tral Mississippi Chapter N.E.C.A. and Local Union1317, IBEW. This authorization, in compliance withthe current approved labor agreement, shall becomeeffective on the 22 day of February 1977. It shallremain in effect until terminated by the undersignedemployer giving written notice to the Laurel Divi-sion, Central Mississippi Chapter N.E.C.A. and tothe Local Union at least one hundred fifty (150)days prior to the then current anniversary date ofthe aforementioned approved labor agreement.On February 16, 1977, the Respondent, along with thetwo other charter members of the Association, executeda change of bargaining rights. The change of bargainingrights authorized the Association to be the employer bar-gaining agent for the collective-bargaining agreementthat had been entered into on the first day of June 1976,with an effective date until June 1, 1977, which agree-ment had been originally negotiated between the electri-,cal contractors of Laurel, Mississippi, and the Union. OnFebruary 22, 1977, the Association and Union negotiatedcertain amendments to the then-existing collective-bar-gaining agreement. Dewey D. Blackledge signed theamendments as chairman of the Association.The Association and Union on May 31, 1977, executeda collective-bargaining agreement with effective datesfrom June 1, 1977, until June 1, 1979. It is undisputedthat Respondent was a party to the 1977-1979 agree-ment. The agreement was signed by Dewey D. Black-3 The complamt alleged and Respondent by its answer admitted thatSecretary-Treasurer Dewey D. Blackledge and President B. L. Black-ledge, at all times material, were supervisors and agents of Respondentwithin the meaning of Sec. 2(11) and (13) of the Act.ledge as chairman for the Association, and at article II,section 3, of that agreement it stated as follows:The Employer recognizes the Union as the exclu-sive representative of of [sic[ all its Employees per-forming work within the jurisdiction of the Unionfor the purpose of collective bargaining in respectto rate of pay, wages, hours of employment, andother conditions of employment. Any and all suchEmployees shall receive at least the minimumwages and work under the conditions of this Agree-ment.An identical recognition clause was set forth under thesame article and section number in the contract that wasin existence when the Association was formed and wascontained therein when the Association and Union exe-cuted the change of bargaining rights on February 16,1977, which change of bargaining rights authorized theAssociation to be the employer bargaining agent.The Association and Union on May 31, 1979, executeda collective-bargaining agreement with effective datesfrom June 1, 1979, until June 1, 1980. It is further undis-puted that Respondent was a party to and bound by the1979-1980 agreement contained the identical recognitionclause set forth supra. The Respondent does not denythat it was bound by the 1979-1980 agreement that wasnegotiated by the association with the Union, notwith-standing the fact that as of March 1, 1979, the Respond-ent had been removed from the membership rolls of theAssociation for nonpayment of dues.B. The 1980 NegotiationsAssociation Chapter Manager Tatum credibly testifiedthat he prepared and hand-delivered to the Union onApril 1, 1980, a written request to open negotiations fora collective-bargaining agreement between the Associa-tion and the Union. According to Tatum, a meeting wasarranged for April 7, 1980; however, the union negotia-tors did not attend the meeting. On April 8, 1980,Tatum, on behalf of the Association, again requested tomeet for negotiations with the Union and recommendedApril 15, 1980, as the date to begin negotiations.The negotiators for the Association met on April 15,1980, and those in attendance signed a minute of themeeting. One of those signing on behalf of the Associa-tion was Respondent's secretary-treasurer, Dewey D.Blackledge. According to Tatum, the representativespresent at the meeting for the Union were without theproper authorization to negotiate on behalf of the Union,and as such negotiations did not commence on that date.On April 21, 1980, Tatum, on behalf of the Association,wrote the Union and requested that the Union bargainwith the association; and in the letter Tatum stated thatthe employers serving on the negotiating committeewould be Forrest Stevens of Stevens Electric Company,Leo Gibson of Gibson Electric Company, W. E.Purdum of Pudum Electric Company, and Dewey D.Blackledge from City Electric Company would serve asan alternate on the committee. Tatum requested an April28, 1980 bargaining session. CITY ELECTRIC449-A bargaining session was held on April 28, 1980, andthe minutes of the negotiating session indicate that theAssociation was represented by Tatum, Stevens, andDewey D. Blackledge. Tatum testified that Blackledgeparticipated in the negotiations of April 28, 1980.-,The next bargaining session was held May 5, 1980, andthose in attendance for the Association as reflected in theminutes of the meeting were Tatum, Stevens, EarlPurdum, and Dewey D. Blackledge. The minutes of thenegotiating session were read aloud and signed by allwho were present. BlacIdedge's signature appears there-on. According to Tatum, whose testimony I credit,Dewey D. Blackledge was one of the participating nego-tiators at the May 5, 1980 session.Following the May 5, 1980 bargaining session, the As-sociation and Union held an interim committee meeting.Tatum testified that there was a provision in their agree-ment with respect to negotiations that called for unre-solved issues between the parties in negotiations to besubmitted for binding arbitration to the Council on In-dustrial Relations for the electrical contracting industryin Washington, D.C. Tatum explained that the interimcommittee meeting was an attempt to settle unresolvedissues between the parties at the local level with the helpof International representatives from the Union as well asthe 'Association. Tatum. further explained that if the par-ties at the interim meeting were unable to facilitatemovement in negotiations, then the matters were to besubmitted to the Council on Industrial Relations for theelectrical contracting industry in Washington, D.C.Tatum testified that Dewey D. ' Blackledge, amongothers, was present on behalf of the Association at theinterim committee meeting that was held on May 12,1980. Records of the May 12 meeting reflect that it re-sulted in the following:A Motion was made by Mr. Frank Drennan, Local1317, I.B.E.W. to accept the Joint Recommenda-tions of the two I. 0. Representatives. The Motionwas seconded by Forrest Stevens of Stevens Elec-tric, N.E.C.A. Member. On Vote the motion car-ried unanimously.And thereafter signing on behalf of the Association,among others, was Dewey D. Blackledge. Tatum testi-fied that Blackledge served as a member of the commit-tee at the May 12 interim meeting.Tatum testified that the recommendations of the inter-im committee meeting were sent to the Council on In-dustrial Relations for the electrical contracting industryin Washington, D.C. The Council on Industrial Relationsconducted a hearing at which Tatum represented the As-sociation and Carol Bailey represented the Union. TheCouncil on Industrial Relations panel consisted of sixmembers of the International Brotherhood of ElectricalWorkers and six members of the National ElectricalContractors Association. The decision of the Council onIndustrial Relations by agreement was final and bindingon the parties, thus constituting a collective-bargainingagreement between the parties. The Council on Industri-al Relations issued an advance copy of its decision,which advance copy was received by Tatum on June 2,1980. Tatum testified that after he received his advancecopy of the Council's decision, he telephonically notifiedthe contractors on whose behalf the Association negoti-ated. Tatum specifically notified the Respondent of theadvance decision of the Council by speaking withDewey D. Blackledge. Further, Tatum issued a bulletinto the contractors concerned therewith on June 10, 1980.The official decision of the Council on Industrial Rela-tions indicated it was unanimously adopted on May 20,11980, and received by the Association on June 16, 1980.The decision of the Council was identical to those rec-ommendations that had been made by the interim com-mittee, which recommendations had been signed by,among others, Dewey D. Blackledge, on May 12, 1980.The recognition clause in the June 1980 to August1981 agreement was identical to those contained in previ-ous collective-bargaining agreements between the Asso-ciation and the Union, which clause has been set forthelsewhere in this decision.Dewey D. Blackledge acknowledged in his testimonythat he was secretary-treasurer and 50-percent owner ofRespondent. Dewey D. Blackledge testified he attendedthe collective-bargaining sessions between the Associa-tion and Union in 1980, and acknowledged that he exe-cuted the minutes of those various bargaining sessions.Dewey D. Blackledge stated that he attended the April28, 1980 meeting for the purpose of negotiating on behalfof the Respondent. Dewey D. Blackledge further ac-knowledged that he attended and participated in the 'in-terim meeting between the Association and the Unionthat was held on May 12, 1980. Blackledge's purpose atthe meeting is clearly demonstrated by the followingquestion asked of Blackledge by counsel for the GeneralCounsel fo Blackledge:Q: [By Kaitz] O.K. Did you attend this_ session,Mr. Blackledge, for the purpose of negotiating anagreement with the Union for the contracting indus-try of Laurel [Mississippi], including [Respondent]City Electric?A: [By Dewey D. Blackledge]Yes, sir._ _ ,Chapter Manager Tatum testified that the Council'sdecision was final and binding on the Association andUnion and constituted a collective-bargaining agreementbetween them. About 2 weeks after receipt by Tatum ofthe Council's official decision, a grievance was filed bythe Union with respect to an alleged violation of theagreement by the Respondent in that the Respondentwas working employees who had not been referred to,their employment pursuant to the referral agreement ofthe collective-bargaining agreement. According to thecredited testimony of Tatum, a joint meeting of the par-ties was held on June 25, 1980, but the Respondent didnot attend. Inasmuch as nothing was resolved at the June25 meeting, a further meeting was held on June 30, 1980,according to Tatum. Tatum testified that on June 30 hemet with B. L. and Dewey D. Blackledge at Respond-ent's offices. Tatum testified that B. L. Blackledge toldhim Respondent was going nonunion. Tatum testifiedthat he told the Blackledges that they were bound by thecontract that had, been negotiated for them. Tatum stated 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDB. L. Blackledge told him that Respondent was goingnonunion and if Respondent could not make it nonunionwithin 6 months, he would again become a union con-tractor. Tatum testified that International RepresentativeRuss was also present and told B. L. Blackledge that Re-spondent was still a union contractor, that Respondentwas bound by the Letter of Assent Respondent hadsigned. According to Tatum, at this point B. L. Black-ledge stated he had notified the Union in writing that hewas no longer bound by the working agreement orLetter of Assent. Tatum testified that B. L. Blackledgeat this point in the meeting told the Union's representa-tives who were present that Respondent's employees hadquit their work, to which International Union Represent-ative Russ responded that he did not know anythingabout it and considered the individuals still employees ofRespondent. Tatum testified he had never previous tothat meeting seen the letter B. L. Blackledge claimed tohave sent to the Union notifying them Respondent wasno longer bound by the working agreement or Letter ofAssent (letter discussed infra).Carol Bailey testified that he was business managerand fmancial secretary for the Union from March 1969until July 1980. Bailey testified he had a meeting withB. L. Blackledge on either June 23 or 24, 1980, at whichtime Blackledge informed him that Respondent was ,going nonunion. Bailey testified that prior to that time,the Union had never received any written notificationfrom Respondent that it wished to terminate its agree-ment with the Union. Respondent President B. L. Black-ledge acknowledged having a meeting with Union Busi-ness Manager Bailey in which Blackledge stated:I said hadn't anything been straightened out withthe union so it looks like we're going to have topull out of it. We discussed what it meant pullingout; I said anybody wants to stay here can stay,we'll pay them scale but we won't hold out assess-ments and we won't pay the one percent or thethree percent.An afternoon meeting held that same day betweenBailey, Blackledge, and the employees at which time theemployees were informed of B. L. Blackledge's decisionwill be set forth infra.C. Discussion and AnaylsisCounsel for the General Counsel contends the evi-dence establishes that the Respondent had for a numberof years negotiated with the Union through the Associa-tion, and further that with respect to the most recent ne-gotiations, one of Respondent's officers and owners hadeven served as one of the negotiators for the Associa-tion's negotiating team, and that the Respondent never atany point timely withdrew from multiemployer bargain-ing through the Association. Thus, counsel for the Gen-eral Counsel contends that when the Respondent on orabout June 24, 1980, refused to execute, honor, imple-ment, and abide by the collective-bargaining agreementnegotiated for it by the Association, it violated Section8(a)(5) and (1) of the Act. Counsel for the GeneralCounsel contends, although not specifically set forth inthe complaint, that the Respondent by its actions on June24, 1980 (described supra and more fully explained infra),withdrew recognition of the Union in violation of Sec-tion 8(a)(5) of the Act. Finally, counsel for the GeneralCounsel contends, as will be discussed in detail else-where in this decision, that Respondent in violation ofSection 8(a)(3) of the Act constructively discharged cer-tain of its employees when it unilaterally altered theirterms and conditions of employment.The Respondent contends it has not violated the Actin any manner for a variety of reasons. First, the Re-spondent questions the appropriateness of the bargainingunit and the Union's representative status with respect tothe unit. The Respondent contends it withdrew frommultiemployer bargaining prior to the advent of negotia-tions for the 1980-1981 collective-bargaining agreement.Additionally, the Respondent contends that even if itwere bound by the 1980-1981 collective-bargainingagreement, the agreement was a prehire contract withinthe meaning of Section 8(f) of the Act, and as such theUnion must prove its majority support in order for thecontract to be enforceable. Finally, with respect to thecontract, Respondent contends that it is void in its en-tirety inasmuch aS it contains an illegal provision therein.The Respondent contends in part with respect to theallegations that it constructively discharged certain of itsemployees. That the cessation of employment by the em-ployees amounted to nothing more than voluntary resig-nations on the part of the employees concerned. Theconstructive discharge allegations and other contentionswill be fully discussed infra. For ease of understanding, Ishall consider the various other contentions of the partiescommencing with the issue of the appropriateness of thebargaining unit.1. The appropriateness of the unitThe General Counsel at paragraph 8 of the complaintalleged the appropriate unit as follows.All employees who are employed by members ofthe Central Mississippi Chapter (Laurel Division) ofNational Electric Contractors Association, Inc.,within and under the jurisdiction of the Union inthe counties of Jones, Wayne, Smith, Jasper andCovington, Mississippi, excluding all other employ-ees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.Union Business Manager and Financial SecretaryBailey testified, and I credit his uncontradicted testimonyin this respect, that the Mississippi counties of Jones,Jasper, Wayne, Smith, and Covingtont constitute the ter-ritorial jurisdiction of Local Union 1317. The unit theGeneral Counsel alleged to be appropriate and of whichthe Respondent denied that it was appropriate is thesame unit that was described in each of the collective-bargaining agreements since the formation of the Asso-ciation. The bargaining history between the Associationand the Union gives rise to a presumption that the multi-employer unit was and is appropriate. Where, as in theinstant case, there has been a history of meaningful joint CITY ELECTRIC451bargaining for a substantial period of time, resulting inthe adoption of uniform contracts, the Board has foundmultiemployer units to be appropriate. See, e.g., Ameri-can Publishing Corp., 121 NLRB 115 (1958); Van EerdenCo., 154 NLRB 496, 499 (1965); and McAx Sign Co., 231NLRB 957 (1977). The Respondent presented no evi-dence to negate the presumption of the appropriatenessof the unit that emanated from the successive collective-bargaining history of the parties. I, therefore, concludeand fmd that the multiemployer unit described supraconstitutes an appropriate unit both as to scope and com-position for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.2. The Union's majority representative statusThe General Counsel at paragraph 9 of the complaintalleged that since on or about February 22, 1977, andcontinuing to date, the Union has been and is the repre-sentative for the purposes of collective bargaining of amajority of the employees in the unit set forth supra, andthat since February 22, 1977, the Union has been recog-nized as such representative by the Respondent and theAssociation, and that such recognition has been em-bodied in successive collective-bargaining agreements.The Respondent denies the majority status of the Union;however, it failed to present evidence in support of itsdenial.It is well settled that the existence of a contract givesrise to a presumption that the Union was the majorityrepresentative at the time the contract was executed andthroughout the life of the contract and to a rebuttablepresumption of majority support following its expiration.See Triplett Cmp., 234 NLRB 985 (1978), and the casescited therein at fns. 4 and 5. I, therefore, conclude andfind that the Union has been and is now the representa-tive for the purposes of collective bargaining of a majori-ty of the employees in the appropriate unit set forthsupra. See also Cauthorne Trucking, 256 NLRB 721 at fn.3 (1981).43. The Respondent's attempted withdrawal frommultiemployer bargainingThe Respondent contends it withdrew from multiem-ployer bargaining prior to the advent of the negotiationsfor the 1980-1981 collective-bargaining agreement. TheRespondent advances a number of factors in support ofits contentions in this regard. Respondent contends thatit was dropped from membership in the Association fornonpayment of dues effective March 1, 1979.5 Respond-ent President B. L. Blackledge testified that he spokewith Association Chapter Manager Tatum early in 1978expressing concern to Tatum that the Association wasnot helping him as a contractor at all, that he did notwant anything more to do with it, and "we didn't want4 The Respondent's contentions that the 1980-1981 contract was a pre-hire agreement within the meaning of Sec 8(0 of the Act, thus requiringthe Union to prove its majority support on a project-by-project basis, willbe considered infra.5 Association Chapter Manager Tatum acknowledged m his testimonythat the Respondent was in fact dropped from membership in the Asso-ciation on that date.to be members then." Respondent President Blackledgetestified he spoke with Union Business Manager and Fi-nancial Secretary Bailey on various occasions regardingwhat he (Blackledge) perceived to be infractions of thecollective-bargaining agreement, and that on December18, 1979, he wrote Bailey a letter wherein he stated, "Wewish to terminate our agreement with Local Union 1317as soon as possible." Respondent President Blackledgetestified he personally deposited the letter with the mailon or about December 18, 1979. Respondent PresidentBlackledge testified he had no knowledge whetherBailey ever received the letter inasmuch as he did notsend it certified mail; however, l3lackledge stated thatBailey spoke to him about Respondent's getting out ofthe Union thereafter in January 1980.The Respondent therefore contends that well in ad-vance of the commencement in April 1980 of the negoti-ating sessions it had notified both the Association and theUnion by written and oral communications of its inten-tion to withdraw from the Association and to divest it ofany authority to bargain on behalf of the Respondent.The Respondent contends its notifications were both fac-tually and legally sufficient and consistent with leadingBoard and court cases on withdrawal from multiemploy-er bargaining associations. In this regard, the Respondentcorrectly states Board law to be such that in order towithdraw properly from a multiemployer bargaining as-sociation, a member must manifest an intent to withdrawand exercise the same prior to the commencement of bar-gaining.The General Counsel contends that the evidence clear-ly established that the Respondent did not 'withdrawfrom multiemployer bargaining until after June 24, 1980,a time when a contract had already been arrived at be-tween the Association and Union. Counsel for the Gen-eral Counsel contends that a specific finding should bemade that the December 18, 1979 letter RespondentPresident Blackledge contends he mailed was never infact sent. Or, if the letter should be found to have beensent, that it did not state that Respondent was withdraw-ing for the Association, and further that the Union neverreceived the letter.In the case of Retail Associates, 120 NLRB 388 (1958),the Board enunciated its approach to the matter of with-drawal of either a union or employer from a multiem-ployer unit as follows:The right of withdrawal by either a union or em-ployer from a multiemployer unit has never beenheld, for Board purposes, to be free and uninhibited,or exercisable at will or whim For the Board totolerate such inconsistancy (sic) and uncertainty inthe scope of collective-bargaining units would be toneglect its function in delineating appropriate unitsunder Section 9, and to ignore the fundamental pur-pose of the Act of fostering and maintaining stabili-ty in bargaining relationships. Necessarily under theAct, multiemployer bargaining units can be accord-ed the sanction of the Board only insofar as theyrest in principle on a relatively stable foundation.While mutual consent of the union and employersinvolved is a basic ingredient supporting the appro- 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpriateness of a multiemployer bargaining unit, thestability requirement of the Act dictates that reason-able controls limit the parties as to the time andmanner that withdrawal will be permitted from anestablished multiemployer bargaining unit. Thus, theBoard has repeatedly held over the years that theintention by a party to withdraw must be unequivo-cal, and exercised at an appropriate time. The deci-sion to withdraw must contemplate a sincere aban-donment, with relative permanency, of the multiem-ployer unit and the embracement of a differentcourse of bargaining on an individual-employerbasis. The element of good faith is a necessary re-quirement in any such decision to withdraw, be-cause of the unstabilizing and disrupting effect onmultiemployer collective bargaining which wouldresult if such withdrawal were permitted to belightly made. [120 NLRB at 393.]• "We would accordingly refuse to permit the with-drawal of an employer or a union from a duly es-tablished multiemployer bargaining unit, exceptupon adequate written notice given prior to thedate set by the contract for modification, or to theagreed-upon date to begin the multiemployer nego-tiations. Where actual bargaining negotiations basedon the existing multiemployer have begun, wewould not permit, except on mutual consent, anabandonment of the unit upon which each has com-mitted itself to the other, absent unusual circum-stances. [120 NLRB at 395.]Applying the principles set forth in Retail Associates,supra, to the case here, I conclude and find that the Re-spondent did not effectutate a timely withdrawal frommultiemployer bargaining prior to a contract havingbeen negotiated. The record is void of any evidence thatwould establish unusual circumstances such as to justifyRespondent's withdrawal from the multiemployer bar-gaining nor was there mutual consent for withdrawal.The Respondent's reliance on its being dropped fromAssociation membership for nonpayment of dues as beingequitable to withdrawing from the Association and mul-tiemployer bargaining is without merit. The Respondentwas removed from membership in the Association effec-tive March 1, 1979; however, it acknowledged that itwas bound by the 1979-1980 contract that was signed onMay 31, 1979, with an effective date of June 1, 1979,times well after it had been dropped from membership inthe Association for nonpayment of dues. Further, Re-spondent at no time after February 1977 withdrew itsLetter of Assent-A that authorized the Association as itscollective-bargaining representative. The evidence indi-cates that the Letter of Assent-A was evergreen as testi-fied to by Association Chapter Manager Tatum. Tatum'stestimony was borne out by the fact that no new letter ofassent was ever required of Respondent for any contractthat it either executed or was bound by after it had initialletter of assent.I discredit the testimony of Respondent PresidentB. L. Blackledge that he, on December 18, 1979, maileda letter to the Union in which he stated Respondentwished to terminate its agreement with the Union. I doprimarily because the actions of Respondent after thatdate tend to indicate that such a letter was never sent.Respondent President Blackledge did not discuss theletter with any union representative until June 1980. Re-spondent President B. L. Blackledge stated he discussedthe letter in question with his brother, Secretary-Treasur-er Dewey D. Blackledge. I discredit that testimony, fmd-ing it totally inconsistent with Secretary-TreasurerDewey Blackledge's continued participation in the 1980negotiations. If B. L. Blacldedge had prepared such aletter, mailed it, and discussed it with his brother DeweyD. BIackledge, I do not believe Dewey D. Blackledgewould have continued participating in the 1980 negotia-tions for, as stated by Dewey D. Blackledge, the purposeof attempting to arrive at a collective-bargaining agree-ment between the Association and the Union on behalfof, among others, the Respondent. The Respondent'scontention that Dewey D. Blackledge attended the 1980negotiations without authority to act on behalf of the Re-spondent and merely as an observer is not borne out bythe facts. The Respondent, in its answer to the com-plaint, admits that at all times material to the instant caseDewey D. Blackledge was a supervisor and/or agent ofthe Respondent within the meaning of Section 2(11) and(13) of the Act. Further, Dewey D. Blacldedge, both byhis testimony as to his function at the meetings and byhis signature on the various negotiating minutes, refutesthe contention that he was in attendance merely as anobserver. Finally, Respondent's contention that enoughinformation was provided to the Union so that it couldreasonably have concluded that the Respondent hadwithdrawn from multiemployer bargaining is again notborne out by the record evidence. It is not reasonable forthe Union to conclude that the Respondent had with-drawn from multiemployer bargaining when at the sametime Dewey D. Blackledge, a 50-percent owner and sec-retary-treasurer of Respondent, was attending the bar-gaining sessions, initialing the bargaining notes, and byhis signature indicating that he favored the interim com-mittee report that became the final contract.6The contract in question was approved on May 31,1980, and the Union requested Respondent to executethe agreement on June 24, 1980. Further, the Respondentadmits that since June 24, 1980, and at all times thereaf-ter, it has refused and continues to refuse to abide by theterms of the collective-bargaining agreement negotiatedbetween the Union and the Association. As is set forthelsewhere in this decision, I have concluded that the unitin question was appropriate, and I have further conclud-ed that the Union at all material times herein was themajority representative of the unit employees. I, there-fore, conclude and find that Respondent's withdrawalfrom multiemployer bargaining was untimely and its fail-ure on and after June 24, 1980, to honor, implement,abide by, and execute the 1980-1981 collective-bargain-6 Even assummg, arguendo, that the letter of December 18, 1979, hadbeen sent to and received by the Union, it would not have constituted aclear and unequivocal withdrawal from multiemployer bargaining. SeePlayers Restaurant, 246 NLRB 863 (1979). CITY ELECTRIC453ing agreement negotiated by the Association sand Unionviolated Section 8(a)(5) and (1) of the Act.4. Certain affirmative defenses advanced byRespondenta. The 1980-1981 contract is a prehire agreementThe Respondent contends that if it is bound by the1980-1981 contract, the contract is a prehire agreementas contemplated by Section 8(1) of the Act. The Re-spondent further contends that in order to enforce a pre-hire agreement, a union must prove majority support.The Respondent's reliance on Giordano Construction Co.,256 NLRB 47 (1981), is misplaced inasmuch as Respond-ent offered no evidence to establish that the 1980-1981contract between the Association and the Union onbehalf of the Respondent, among others, was a prehirearrangement governed by Section 8(1) of the Act. Sec-tion 8(1) of the act does not describe what constitutes anunfair labor practice, but rather what does not constituteone. Section 8(f) of the Act, although statutory, is in thenature of an affirmative defense to an 8(a)(5) allegation,such as to place a burden on the party advancing it toestablish that the contract in question is in fact an 8(f)contract. The mere fact that the Respondent is engagedin the building and construction industry standing aloneis insufficient to prove that a contract it would enter intowould automatically be an 8(1) contract. Inasmuch as Re-spondent failed to establish in any manner that the con-tract is an 8(1) contract, I conclude and find that the bar-gaining relationship between the Respondent through theAssociation and the Union is a relationship governed bySection 9 of the Act.7 I, therefore find Respondent's ar-gument based on Section 8(1) to be without merit, andfind that the bargaining obligations of the Respondentmust be measured by the usual 8(a)(5) criteria.8b. The alleged illegality of the Industry fund provisionof the 1980-1981 agreementThe Respondent contends that the 1980-1981 agree-ment between the Association and the Union is null andvoid in its entirety due to findings by United States Dis-trict Judge Herbert F. Murray for the District of Mary-7 Assuming, arguendo, that the original contract was an 8(1) agree-ment, the Union would have established its majonty status by the contin-ued execution of successive contracts containing the recognition clause(set forth elsewhere in this decision taken m conjunction with the exclu-sive hiring hall arrangement between the parties Cf. Carmichael Con-struction Co., 258 NLRB 226 (1981). Finally, even assuming the GeneralCounsel had failed to demonstrate that the Union represented a majorityof Respondent's employees, the Respondent would not be free to refutethe agreement because Respondent was bound by its letter of assent tothe bargaining of the mulnemployer bargaining association. Thus, Re-spondent's employees would constitute only a small segment of the over-all appropriate unit. See Amoco Electric, 238 NLRB 37 (1978).8 The evidence introduced by Respondent to show that the Union didnot represent a majority of its employees on the Sawmill Mall, SwanLake Dorm and Chapel Hill Lane Oak Dorm is of no defense to the Re-spondent's unlawful acts inasmuch as the earliest employee hired on theearliest project, i.e., the Sawmill Mall project, was July 3, 1980, a tuneafter Respondent had unlawfully withdrawn from the multemployer unitand had unlawfully failed to abide by the 1980-1981 collective-bargainingagreement. The Respondent did not seek referrals from the Union forthese projects as required by the collective-bargaining agreement.Land that the industry fund provision of the collective-bargaining agreement violated section 1 of the ShermanAnti-Trust Act, 15 U.S.C. • 1, as reported National Con-structors Ass. v. National Electrical Contractors Assn., 498F.Supp. 510 (D. Md 1980). The Respondent further con-tends that because the 1980-1981 collective-bargainingagreement did not contain a savings or severabilityclause that would provide for continued enforcement ofthe other provisions of the collective-bargaining agree-ment, the entire contract must be considered null andvoid, The Respondent contends the industry fund clauseis an essential ingredient of the present collective-bar-gaining agreement between the Association and theUnion, and further that the absence of a savings or sever-ability clause constitutes evidence of the obvious intentof the parties that severability of the particular clausewas not desired. I conclude and find Respondent's de-fense in this respect to be without merit inasmuch as Re-spondent's refusal to abide by the collective4)argainingagreement was predicated on an outright rejection of itsbargaining obligation and not on the presence of an un-lawful provision in the contract. This is evidenced by,among other facts, the fact that Respondent executed oradmittedly was bound by three previous agreements thatcontained the industry fund provision. The respondent atno point in the negotiations objected to the industry fundprovision nor did Respondent produce any evidence attrial that the Union had attempted to enforce the indus-try fund provision since the issuance of the decision find-ing the industry fund clause unlawful under the ShermanAnti-Trust Act.In summary, after careful consideration of Respond-ent's arguments (including those not expressly mentionedabove), I conclude that it was obligated to honor, imple-ment, abide by, and execute the Association contract andby refusing to do so, it violated Section 8(a)(5) of theAct.D. Alleged Constructive DischargesThe complaint at paragraphs 13 and 14 alleged thatBenny Sugges, J. J. Eddy, Ralph M. Walker, and R. C.Bailey were constructively discharged on June 24, 1980,as a result of their refusal to accept unilateral alterationof terms and conditions of their employment.Union Business Manager and Financial SecretaryBailey testified that he visited Respondent's location onthe morning of June 24, 1980, because he had been in-formed there was an employee working at Respondentwho had not been referred by the Union. Bailey testified,and I credit his testimony, that he confronted the em-ployee in question and the employee indicated he wantedto work the remainder of that day and would then moveon to obtain employment elsewhere. Bailey returned tothe Respondent that afternoon to ascertain from Re-spondent what its position would be with respect to Re-spondent working an employee who had not been re-ferred by the Union, Bailey stated he saw RespondentPresident B. L. Blackledge that afternoon and asked himwhat he intended to do. Bailey testified Blackledge toldhim: 454DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCarol [Bailey], I guess we're going non-union; and Isaid, "when?" and he said, "right now." . . . I said,"If there is anything in the world I can do to pre-vent you from going non-union, I'll certainly do it";and he said, "Carol, I've already made up mymind."Bailey testified that he at this point turned to employeesWalker, Eddy, R. C. Bailey, and Sugges, who had as-sembled where he and Respondent President Blackledgewere, and stated to them, "Boys, you all heard the manand you're grown and you can do what you like." Baileytestified that each of the employees decided at that timethey could no longer work for Respondent inasmuch asRespondent was going nonunion.R. C. Bailey testified that when the conversation setforth above took place between Carol Bailey and Re-spondent President Blackledge, he told Blackledge it hadbeen nice working for him. R. C. Bailey testified he leftthe employment of Respondent because Respondent wasgoing nonunion. In this respect, Benny Sugges testifiedthat Union Business Manager Bailey asked each employ-ee if he was going to stay if Respondent President Black-ledge went nonunion and, according to Sugges, each in-dividual said no. Sugges testified he left his employmentwith Respondent because, "Well, personally my feelingwas Mr. Blackledge had said he was going non-unionand I was a union member, and I couldn't stay under thecircumstances." Ralph Walker testified that RespondentPresident Blacldedge on June 24, 1980, "told us that hewas not going to sign a new contract, that he was work-ing non-union." Walker told Respondent PresidentBlackledge, "Well, B. L., you know I can't go withyou." Walker testified he could not go with RespondentPresident Blackledge because Respondent was goingnonunion. I credit the testimony of Sugges, Walker, andR. C. Bailey.Respondent President B. L. Blackledge acknowledgedthere was a meeting with Bailey on the afternoon ofJune 24, 1980. Blackledge testified with respect to themeeting that he told Bailey:I said hadn't anything been straightened out withthe union so it looks like we're [Respondent] goingto have to pull out of it. We discussed what itmeant pulling out; I said anybody wants to stayhere can stay, we'll pay them scale but we won'thold out assessments and we won't pay the one per-cent or the three percent.Respondent President Blackledge stated he and Baileythen met with the employees. Respondent PresidentBlackledge recalled the comments of some of the em-ployees and stated:I believe Benny Sugges was the first one to say ifwe are going non-union, he couldn't stay there.. . .I don't remember exactly what was said, but thebest I remember Ralph Walker said something tothe same effect.Further, Respondent President Blackledge testified thathe imagined the reason that J. J. Eddy quit was the facthe had talked it over with the other three men and itwas because-Respondent was going nonunion.The Respondent raises many contentions with respectto the discharge allegations; for example, in brief it con-tends:In the instant fact situation, counsel for the GeneralCounsel has failed in his burden and has not shownanything more than the employees' actions amount-ed to voluntary resignations.Respondent further contends it could repudiate the pre-hire agreement as to projects it worked inasmuch as aproject-by-project employer may repudiate a prehireagreement at any time prior to a union's establishing ma-jority status. Finally, the Respondent contends it did notrequire any of the four employees to drop their unionmembership nor did it in any way imply that the em-ployees would have to change their union status in orderto continue to work for the Respondent.Counsel for the General Counsel contends the contin-ued employment of Respondent's employees after theJune 24, 1980 meeting was conditioned on their abandon-ing their right to bargain collectively through the Union.Counsel for the General Counsel contends that when thefour employees in question were faced with that choice,they immediately quit their employment. Counsel for theGeneral Counsel further contends that while each of theemployees may not have specifically stated that theirreason for leaving was Respondent's decision to go non-union, their actions unequivocally established it was thereason for their leaving. Counsel for the General Counselcontends the decision by Respondent to go nonunion af-fected changes in the employees' terms and conditions ofemployment and cites, for example, the fact that Re-spondent President Blackledge stated Respondent wouldno longer withhold dues assessments or make paymentsto the employees' benefit funds.I reject the Respondent's position that the actions ofthe named discriminatees amounted to nothing more thanvoluntary resignations on their part. The evidence isoverwhelming that the continued employment of thefour individuals in question was conditioned on theirabandoning their right to bargain collectively throughthe Union. As is set forth elsewhere in this decision, Ifind no evidence to establish that the 1980-1981 agree-ment was a prehire agreement; therefore, I reject Re-spondent's contention it could repudiate the 1980-1981agreement at will. I likewise reject Respondent's conten-tion that its action of June 24, 1980, did not constitute achange in conditions of employment. The evidence isquite clear to the contrary.Therefore, I conclude and fmd that when the Re-spondent here offered its employees a choice of accept-ing the Respondent's unlawful repudiation of its statutorybargaining obligations and working under unlawfully im-posed conditions of employment or quitting their em-ployment, it constructively discharged the employees inviolation of Section 8(a)(3) and (1) of the Act. The em-ployees' continued employment would have been condi-tioned on their abandonment of rights guaranteed themunder the Act; that is, the right to bargain collectively CITY ELECTRIC455through representatives of their own choosing. Forcingemployees to make such a choice discourages unionmembership almost as effectivley as actual discharge.Electric Machinery Co., 243 NLRB 239 (1979). See alsoSuperior Sprinkler, 227 NLRB 204 (1976); Dust-Tex Serv-ice, 214 NLRB 398 (1974).Accordingly, I therefore conclude and fmd that onJune 24, 1980, Respondent constructively discharged itsemployees Benny Sugges, J. J. Eddy, Ralph M. Walker,and R. C. Bailey in violation of Section 8(a)(3) and (1)of the Act.9CONCLUSIONS OF LAW1.City Electric, Inc. is an employer engaged in com-merce and activities affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.2.At all pertinent times, the members of the Associa-tion constituted an employer engaged in commerce and abusiness affecting commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.3.International Brotherhood of Electrical Workers,Local Union Number 1317 is a labor organization withinthe meaning of Section 2(5) of the Act.4.All employees who are employed by members ofthe Central Mississippi Chapter (Laurel Division) of theNational Electrical Contractors Association, Inc., withinand under the jurisdiction of the Union in the counties ofJones, Wayne, Smith, Jasper and Covington, Mississippi,excluding all other employees, constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act5.The Union has been at all times material to this casea recognized representative of the employees in theabove appropriate unit and, by virtue of Section 9(a) ofthe Act, has been and is now the exclusive representativeof all employees in the above appropriate unit for thepurposes of collective bargaining.6.On June 24, 1980, Respondent, by refusing to honor,implement, abide by, and execute the collective-bargain-ing agreement, negotiated by the Association and Union,engaged in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.7.Respondent, by withdrawing recognition from theUnion on June 24, 1980, engaged in unfair labor prac-9 Although not specifically alleged in the complaint but fully litigated,I find that the Respondent's actions on June 24, 1980, as factually setforth supra, constituted an unlawful withdrawal of recognition of theUnion of recognition of the Umon in violation of Section 8(a)(5) and (1)of the Act. Such findings are permissible when the matters are related tothose alleged and are fully litigated even though not specifically alleged.See lax Mold & Machine, 255 NLRB 942 fn. 2 (1981).tices within the meaning of Section 8(a)(5) and (1) of theAct.8.Respondent, by constructively discharging on June24, 1980, Benny Sugges, J. J. Eddy, Ralph M. Walker,and R. C. Bailey, engaged in unfair labor practices inviolation of Section 8(a)(3) and (1) of the Act.9.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, it will be recommended that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Having found the Respondent violated Section 8(a)(5),(3), and (1) of the Act, it will be directed to cease anddesist from engaging in the conduct found unlawful hereor any like conduct. Since having found that the Re-spondent unlawfully refused to honor, implement, abideand execute the 1980-1981 Association-Union agree-ment, I shall recommend the issuance of an order direct-ing the Respondent to cease and desist from its refusal tocomply with the terms and conditions of the agreementand to make whole the employees in the unit found ap-propriate for any loss of wages or other benefits theymay have suffered by virtue of Respondent's noncompli-ance with the terms of the agreement from on and afterJune 24, 1980, with interest on the sums due. Havingfound that Respondent unlawfully withdrew recognitionfrom the Union, I shall recommend that the Respondentbe required to recognize and, on request, bargain withthe Union. Further, having found that Respondent vio-lated the Act by constructively discharging four of itsemployees, I shall recommend that Respondent be or-dered to immediately reinstate Benny Sugges, J. J.Eddy, Ralph M. Walker, and R. C. Bailey to theirformer jobs or, if those jobs no longer exist, to substan-tially equivalent jobs, without prejudice to their seniorityor other rights and privileges, and to make them wholefor any loss of earnings and compensation they may havesuffered because of the unlawful discrimination againstthem by constructively discharging them on June 24,1980. Backpay shall be computed in accordance withF. W. Woolworth Co., 90 NLRB 289 (1950,) with interestcomputed in accordance with Florida Steel Corp., 231NLRB 651 (1977), enf. denied on other grounds 322 F.2d913 (9th Cir. 1963). I shall also recommend Respondentpost the attached notice.[Recomnended Order omitted from publication.]